Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 05/27/2021.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
	Appropriate correction is required.

Claim Objections
Claims 10 and 13 are objected to because of the following informalities:  	Regarding claim 10, in line 15, “the period” should read as “the time period”.	Regarding claim 13, in line 6, “the period” should read as “the time period”;in line 11, “the period” should read as “the time period”.	Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Mondal et al. (US Patent Application Publication US 2022/0069712 A1, hereinafter “Mondal”).	Regarding claim 1, Mondal discloses (see Fig. 2) an electronic device (200) comprising: a direct voltage to direct voltage converter (100); and a controller (controller of Fig. 2) configured to: receive first current information (current information input to 222), second current information (current information input to 224), an input voltage (Vin), and a feedback voltage (Vfb) from the direct voltage to direct voltage converter; control the direct voltage to direct voltage converter based on the input voltage in one of a first mode (Buck mode), a second mode (BB-Buck, BB-boost mode), or a third mode (Boost mode) (see [0030] “mode detect logic 216 receives and measures Vout (at the output terminal 114) and Vin (at the input terminal 112) and determines whether Vin meets or exceeds a first threshold associated with Vin approaching Vout, such as in a mode transition from BB-Boost mode to BB-Buck mode. In at least one embodiment, mode detect logic 216 determines whether Vout meets or exceeds a second threshold associated with Vout approaching Vin, such as in a mode transition from BB-Buck mode to BB-Boost mode. Alternatively, mode detect logic 216 can determine whether buck-boost converter 100 is in boost mode or buck mode based on Vout and Vin.”); control the direct voltage to direct voltage converter based on the first current information and an output voltage (Vout) such that buck conversion is performed in the first mode and the second mode (current information received at 222 and the output voltage Vout, which is scaled to Vfb, is used to generate the PWM control signal to 210 to generate buck control signal 213 for buck mode and BB-buck mode, see [0034] “In buck mode, according to various embodiments, the negative inductor current can flow from Vout to ground when the first low-side switch 106 is ON. Thus, the gate driver buck converter 212 can include a zero crossing detection (ZCD) comparator 222, which detects when current becomes zero through the first low-side switch 106 and turns off the first low-side switch 106 in response to detecting the zero current flow through the first low-side switch 106. The zero current detection can be performed by the ZCD comparator 222 sensing inputs that include a ground node and an input (sw1) to the inductor 102. The sensing may be performed when the voltage at the input (or sw1 node) is higher than the ground voltage and thus current is flowing in reverse direction through the first low-side switch 106 when the zero current condition is detected.” and see [0030] “the comparator 206 receives the offset CSA signal 205 and an EA signal 207 from the EA 208. The EA 208 compares the output voltage (Vout) at the output terminal 114 against a voltage reference to generate the EA signal 207. The comparator 206 compares the offset CSA signal 205 and EA signal 207 and provides a control signal 209, referred to as pulse width modulation (PWM) output signal (pw_out), to the BB control logic 210. The BB control logic 210 receives the control signal 209 and a mode signal 211 from the mode detect logic 216. The mode detect logic 216 can determine a mode and a transition between modes based on Vout and Vin and outputs the mode signal 211 accordingly. The BB control logic 210 uses the control signal 209 and mode signal 211 to control a mode of the buck-boost converter 100. In particular, the BB control logic 210 can send a first control signal 213 to the gate driver buck converter 212 that controls the first high-side switch 104 and the first low-side switch 106 of the buck-boost converter 100.”); and control the direct voltage to direct voltage converter based on the second current information and the output voltage such that boost conversion is performed in the second mode and the third mode (current information received at 224 and the output voltage Vout, which is scaled to Vfb, is used to generate the PWM control signal to 210 to generate boost control signal 215 for boost mode and BB-boost mode, see [0035] “In boost mode, according to various embodiments, the negative inductor current can flow from Vout to Vin or ground when the second high-side switch 110 is ON. Thus, the gate driver boost converter 214 can include a reverse current detection (RCD) comparator 224 that detects when current becomes zero through the second high-side switch 110 and turns off the second high-side switch 110 in response to detecting the zero current flow through the second high-side switch 110. The reverse current detection can be performed by the RCD comparator 224 sensing inputs including the output voltage (Vout) and an output (sw2) of the inductor 102. The sensing may be performed when the voltage at the output (or sw2 node) is lower than Vout, and thus current is flowing in reverse direction through the second high-side witch 110.” and see [0030] “the comparator 206 receives the offset CSA signal 205 and an EA signal 207 from the EA 208. The EA 208 compares the output voltage (Vout) at the output terminal 114 against a voltage reference to generate the EA signal 207. The comparator 206 compares the offset CSA signal 205 and EA signal 207 and provides a control signal 209, referred to as pulse width modulation (PWM) output signal (pw_out), to the BB control logic 210. The BB control logic 210 receives the control signal 209 and a mode signal 211 from the mode detect logic 216. The mode detect logic 216 can determine a mode and a transition between modes based on Vout and Vin and outputs the mode signal 211 accordingly. The BB control logic 210 uses the control signal 209 and mode signal 211 to control a mode of the buck-boost converter 100. …The BB control logic can further send a second control signal 215 to the gate driver boost converter 214 that controls the second high-side switch 110 and the second low-side switch 108 of the buck-boost converter 100.”), and wherein the direct voltage to direct voltage converter includes: an inductor (102) connected between a first node (sw1) and a second node (sw2); a first switch (104) connected between the first node and an input node (node of Vin); a second switch (106) connected between the first node and a ground node (ground); a third switch (108) connected between the second node and the ground node; a fourth switch (110) connected between the second node and an output node (node of Vout); a capacitor (Cout) connected between the output node and the ground node; and resistors (Rpu, Rpd connected to Vout and ground) connected in series between the output node and the ground node, and configured to generate the feedback voltage smaller than the output voltage output from the output node (Vfb is the feedback voltage smaller than Vout, which is generated by Rpu and Rpd).
Claims 15, 17, and 18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Chen et al. (US Patent Application Publication US 2015/0303803 A1, hereinafter “Chen”).	Regarding claim 15, Chen discloses (see Fig. 1, Fig. 2, and Fig. 6) an operating method of an electronic device (100) which includes an inductor (L1), a capacitor (C2), a first switch (SW3) and a second switch (SW4) associated with buck conversion (see [0044] “The buck conversion circuit includes a first set of switches including third and fourth switches SW3 and SW4 which are switched in response to pulse width modulation (PWM) signals for power converter 110 to operate in a buck conversion mode. The third and fourth switches SW3 and SW4 operate together with C1, C2, L1 and SW7 to realize a buck conversion mode.”, and a third switch (SW5) and a fourth switch (SW6) associated with boost conversion (see [0045] “The boost conversion circuit induces a second set of switches including fifth and sixth switches SW5 and SW6. The fifth and sixth switches SW5 and SW6 operate together with C1, C2, L1 and SW2 to realize a boost conversion mode.”), the method comprising: extracting first current information (current I1) about the buck conversion from the first switch (I1 is current that passes SW3 when in buck conversion mode, where SW3 is actively switched) and extracting second current information (I2) about the boost conversion from the third switch (I2 is current that passes SW5 when in boost conversion mode, where SW5 is actively switched); controlling the first, second, third, and fourth switches based on the first current information such that the buck conversion is performed, in a first mode (see [0042] “Control unit 120 receives samples of: the input voltage VIN sampled by the voltage sampling resistors R1 and R2; the input current provided to input node 105 by voltage supply 10 and sampled by first current sensing unit I1; the output voltage VOUT sampled by the voltage sampling resistors R3 and R4; and the output current supplied to load 20 by power converter 110 and sampled by second current sensing unit I2. In response to these samples, control unit 120 generates eight switch control signals VA, VB, VC, VD, VE, VF, VG and VH for controlling the switched states of the eight switches SW1˜SW8 to cause power converter 110 to convert the input voltage VIN at input node 105 to an output voltage VOUT at output node 115.” And [0044] “Thus while it seen that all eight of the switches SW1˜SW8 must have proper settings for implementing the buck conversion mode, it is the particular switching operations of third and fourth switches SW3 and SW4 in response to PWM control signals from control unit 120 that realize the voltage buck effect to convert the input voltage VIN to the output voltage VOUT”); controlling the first, second, third, and fourth switches based on the second current information such that the boost conversion is performed, in a third mode (see [0042] “Control unit 120 receives samples of: the input voltage VIN sampled by the voltage sampling resistors R1 and R2; the input current provided to input node 105 by voltage supply 10 and sampled by first current sensing unit I1; the output voltage VOUT sampled by the voltage sampling resistors R3 and R4; and the output current supplied to load 20 by power converter 110 and sampled by second current sensing unit I2. In response to these samples, control unit 120 generates eight switch control signals VA, VB, VC, VD, VE, VF, VG and VH for controlling the switched states of the eight switches SW1˜SW8 to cause power converter 110 to convert the input voltage VIN at input node 105 to an output voltage VOUT at output node 115.” and [0045] “Thus while it seen that all eight of the switches SW1˜SW8 must have proper settings for implementing the boost conversion mode, it is the particular switching operations of fifth and sixth switches SW5 and SW6 in response to PWM control signals from control unit 120 that realizes the voltage boost effect to convert the input voltage VIN to the output voltage VOUT.”); and controlling the first, second, third, and fourth switches based on the first current information and the second current information such that buck-boost conversion is performed, in a second mode (see [0042] “Control unit 120 receives samples of: the input voltage VIN sampled by the voltage sampling resistors R1 and R2; the input current provided to input node 105 by voltage supply 10 and sampled by first current sensing unit I1; the output voltage VOUT sampled by the voltage sampling resistors R3 and R4; and the output current supplied to load 20 by power converter 110 and sampled by second current sensing unit I2. In response to these samples, control unit 120 generates eight switch control signals VA, VB, VC, VD, VE, VF, VG and VH for controlling the switched states of the eight switches SW1˜SW8 to cause power converter 110 to convert the input voltage VIN at input node 105 to an output voltage VOUT at output node 115.” and [0046] “In the direct conversion mode, first, second, seventh and eighth switches SW1, SW2, SW7 and SW8 remain turned ON while third, fourth, fifth and sixth switches SW3, SW4, SW5 and SW6 remain turned OFF.”).

	Regarding claim 17, Chen discloses (see Fig. 1, Fig. 2, and Fig. 6) dividing an output voltage (Vout) of an output node (node of Vout) to generate a feedback voltage (Voutput generated at common node of R3 and R4), wherein, in the first mode, the second mode, and the third mode, the first, second, third, and fourth switches are controlled further based on the feedback voltage (see [0042] “Control unit 120 receives samples of: the input voltage VIN sampled by the voltage sampling resistors R1 and R2; the input current provided to input node 105 by voltage supply 10 and sampled by first current sensing unit I1; the output voltage VOUT sampled by the voltage sampling resistors R3 and R4; and the output current supplied to load 20 by power converter 110 and sampled by second current sensing unit I2. In response to these samples, control unit 120 generates eight switch control signals VA, VB, VC, VD, VE, VF, VG and VH for controlling the switched states of the eight switches SW1˜SW8 to cause power converter 110 to convert the input voltage VIN at input node 105 to an output voltage VOUT at output node 115.” And [0044] “Thus while it seen that all eight of the switches SW1˜SW8 must have proper settings for implementing the buck conversion mode, it is the particular switching operations of third and fourth switches SW3 and SW4 in response to PWM control signals from control unit 120 that realize the voltage buck effect to convert the input voltage VIN to the output voltage VOUT” and [0045] “Thus while it seen that all eight of the switches SW1˜SW8 must have proper settings for implementing the boost conversion mode, it is the particular switching operations of fifth and sixth switches SW5 and SW6 in response to PWM control signals from control unit 120 that realizes the voltage boost effect to convert the input voltage VIN to the output voltage VOUT.” and [0046] “In the direct conversion mode, first, second, seventh and eighth switches SW1, SW2, SW7 and SW8 remain turned ON while third, fourth, fifth and sixth switches SW3, SW4, SW5 and SW6 remain turned OFF.”).

	Regarding claim 18, Chen discloses (see Fig. 1, Fig. 2, and Fig. 6) further comprising: selecting one of the first mode, the second mode, and the third mode based on an input voltage of an input node (Vin at node of Vin) (see [0051] “control unit 120 controls power converter 110 to operate: in a buck conversion mode when the input voltage VIN is greater than a buck threshold voltage; in a boost conversion mode when the input voltage VIN is less than a boost threshold voltage; and in a direct conversion mode when the input voltage VIN is between the boost threshold voltage and the buck threshold voltage”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mondal in view of Chen.	Regarding claim 2, Mondal does not disclose wherein the controller is further configured to: select the first mode based on the input voltage being higher than a first level; select the third mode based on the input voltage being lower than a second level lower than the first level; and select the second mode based on the input voltage being equal to or lower than the first level and being equal to or higher than the second level.	However, Chen teaches (see Fig. 1, Fig. 2, and Fig. 6) wherein the controller (120) is further configured to: select the first mode (buck conversion mode) based on the input voltage (VIN) being higher than a first level (buck threshold); select the third mode (boost conversion mode) based on the input voltage being lower than a second level (boost threshold) lower than the first level; and select the second mode (direct conversion mode) based on the input voltage being equal to or lower than the first level and being equal to or higher than the second level (see [0051] “control unit 120 controls power converter 110 to operate: in a buck conversion mode when the input voltage VIN is greater than a buck threshold voltage; in a boost conversion mode when the input voltage VIN is less than a boost threshold voltage; and in a direct conversion mode when the input voltage VIN is between the boost threshold voltage and the buck threshold voltage”).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Mondal wherein the controller is further configured to: select the first mode based on the input voltage being higher than a first level; select the third mode based on the input voltage being lower than a second level lower than the first level; and select the second mode based on the input voltage being equal to or lower than the first level and being equal to or higher than the second level, as taught by Chen, because it can help provide a simplified range using unified information for determining the conversion mode.	Regarding claim 14, Mondal does not disclose wherein the first current information is information of a current flowing through the first switch, and wherein the second current information is information of a current flowing through the third switch.	However, Chen teaches (see Fig. 1, Fig. 2, and Fig. 6) wherein the first current information (current I1) is information of a current flowing through the first switch (SW3) (I1 is current that passes SW3 when in buck conversion mode, where SW3 is actively switched), and wherein the second current information (current I2) is information of a current flowing through the third switch (SW5) (I2 is current that passes SW5 when in boost conversion mode, where SW5 is actively switched).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Mondal wherein the first current information is information of a current flowing through the first switch, and wherein the second current information is information of a current flowing through the third switch, as taught by Chen, because it can help provide current information to reduce switching losses in the first and third switches.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Ueda et al. (Japanese Patent Application Publication JP 2016/106509 A, hereinafter “Ueda”).	Regarding claim 16, Chen does not disclose wherein the electronic device further comprises a fifth switch connected between an input node and an output node, and wherein the method further comprises: controlling the first, second, third, fourth and fifth switches such that an input voltage of the input node is transferred as an output voltage of the output node, in a fourth mode.	However, Ueda teaches (see Fig. 2) wherein the electronic device (converter of Fig. 2) further comprises a fifth switch (12) connected between an input node (10) and an output node (11), and wherein the method further comprises: controlling the first (20), second (21), third (18), fourth (19) and fifth switches (12) such that an input voltage (voltage at 10) of the input node is transferred as an output voltage (voltage at 11) of the output node, in a fourth mode (bypass mode, see [0018] “the bypass circuit unit 12 is short-circuited so as to be connected, and the input voltage at the input terminal 10 is output to the output terminal 11 without passing through the step-down circuit unit 13 or the step-up circuit unit 14” ).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chen wherein the electronic device further comprises a fifth switch connected between an input node and an output node, and wherein the method further comprises: controlling the first, second, third, fourth and fifth switches such that an input voltage of the input node is transferred as an output voltage of the output node, in a fourth mode, as taught by Ueda, because it can help increase the conversion efficiency by reducing conduction losses related to the inductor and first-fourth switches.
Allowable Subject Matter
Claims 19-20 are allowable.	The following is a statement of reasons for the indication of allowable subject matter:		Regarding Claim 19, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the controller includes: a first conversion controller configured to output a first control signal which is set periodically and is reset when the feedback voltage is lower than a first target level; and a second conversion controller configured to output a second control signal which is set periodically and is reset when the feedback voltage is lower than a second target level.”.
Claims 3-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 	The following is a statement of reasons for the indication of allowable subject matter:  		Regarding Claim 3, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the controller includes: a first conversion controller configured to output a first control signal which is set periodically and is reset when the feedback voltage is lower than a first target level; and a second conversion controller configured to output a second control signal which is set periodically and is reset when the feedback voltage is lower than a second target level.”. 	Claims 4-13 are objected due to their dependency on claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 		US Patent Application Publication US 2021/0159794 A1 discloses a buck-boost converter with multiple operation modes.	US Patent Application Publication US 2019/0131877 A1 discloses a hysteretic buck-boost converter.	US Patent Application Publication US 2012/0001610 A1 discloses a buck-boost converter with a dead band.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 




PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA LEWIS/            Supervisory Patent Examiner, Art Unit 2838                                                                                                                                                                                            



/JYE-JUNE LEE/Examiner, Art Unit 2838